Name: Commission Regulation (EC) No 393/94 of 23 February 1994 amending Regulation (EEC) No 685/69 on detailed rules of application for intervention on the market in butter and cream
 Type: Regulation
 Subject Matter: distributive trades;  economic policy;  processed agricultural produce;  prices;  trade policy
 Date Published: nan

 24. 2. 94 Official Journal of the European Communities No L 53/11 COMMISSION REGULATION (EC) No 393/94 of 23 February 1994 amending Regulation (EEC) No 685/69 on detailed rules of application for intervention on the market in butter and cream THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products ('), as last amended by Regula ­ tion (EC) No 230/94 (2), and in particular Article 6 (7), the first subparagraph of Article 7a ( 1 ) and (3) thereof, Whereas Articles 23, 24 and 25 of Commission Regula ­ tion (EEC) No 685/69 of 14 April 1969 0, as last amended by Regulation (EEC) No 1756/93 (4), contain references to the period of contractual storage of butter and cream ; whereas there is a lack of uniformity in the terms used to define the first day and the last day of the period of contractual storage and as a consequence those Articles should be clarified ; Whereas Title III of that Regulation lays down detailed rules for granting aid for private storage of butter and cream and Article 24 (3) (c) thereof fixes compensation per day of contractual storage calculated by reference to the buying-in price and interest rates ; whereas, given the trend on the money market and in interest rates, that rate should be reduced ; whereas paragraph 4 of that Article provides for the possibility of paying an advance on the aid account being taken, where appropriate, of any change in the aid following a change in the buying-in price pursuant to Article 29 of that Regulation ; whereas the latter Article should be amended to take account of the fact that butter is now bought in by invitation to tender ; whereas amending Article 29 makes it unnecessary for the purposes of advances to take account of any changes in the buying-in price ; Whereas the Management Committee for Milk and Milk Products has not delivered an opinion within the time limit laid down by its chairman, 1 . Article 23 is amended as follows :  in the first subparagraph of paragraph 1 , 'the day of commencement of storage under the contract' is replaced by 'the day of commencement of contrac ­ tual storage',  in the first subparagraph of paragraph 6, 'The date of commencement of contractual storage' is replaced by 'The day of commencement of contractual storage',  in the second subparagraph of paragraph 7, 'The last day of the period of contractual storage' is replaced by 'The last day of contractual storage' ; 2 . Article 24 is amended as follows :  in paragraph 3 (c), the rate of interest ' 10 %' is replaced by '7 % ',  the third subparagraph of paragraph 4 is replaced by the following : 'The advance payment, calculated on the basis of a storage period of 120 days, shall include all the aid components referred to in paragraph 3 (a), (b) and (c)'; 3 . Article 25 is amended as follows :  in paragraph 2 (a), 'the date of commencement of storage' is replaced by 'the day of commencement of contractual storage' ; 4 . Article 29 is replaced by the following : 'Article 29 Where the maximum buying-in price fixed by invita ­ tion to tender in accordance with Commission Regula ­ tion (EEC) No 1589/87 of 5 June 1987 on the sale by tender of butter to intervention agencies (*), expressed in national currency and applying on the day of commencement of contractual storage : (a) is higher than that applying on the last day of contractual storage, the aid laid down in Article 24 (3) shall be increased by an amount equal to any reduction in the maximum buying-in price in excess of 2 % of the price applying on the day of commencement of contractual storage ; (b) is lower than that applying on the last day of contractual storage, the aid laid down in Article 24 HAS ADOPTED THIS REGULATION ; Article 1 Regulation (EEC) No 685/69 is hereby amended as follows : (') OJ No L 148 , 28 . 6 . 1968 , p. 13 . (2) OJ No L 30, 3 . 2. 1994, p. 1 . (3) OJ No L 90, 15 . 4. 1969, p. 12 . O OJ No L 161 , 2 . 7. 1993 , p. 48 . No L 53/ 12 Official Journal of the European Communities 24. 2 . 94 (3) shall be reduced by an amount equal to any increase in the maximum buying-in price in excess of 2 % of the price applying on the day of commencement of contractual storage . However, the reduction in the aid may not exceed the total aid. Article 2 This Regulation shall enter into force on the seventh day following its publication in the Official Journal of the European Communities. It shall apply to contracts concluded after its entry into force.0 OJ No L 146, 6. 6 . 1987, p. 27.' This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 23 February 1994. For the Commission Rene STEICHEN Member of the Commission